                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

IRVING BACY,

      Plaintiff,
v.                                                 Case No. 8:18-cv-2870-T-17AAS

SUMMIT RECEIVABLES, LLC,

      Defendant.
______________________________________/

                                       ORDER

      Irving Bacy moves for an extension of time to file a motion for default

judgment. (Doc. 12). Mr. Bacy served Summit Receivables on December 13, 2018.

(Doc. 6).   After Summit failed to plead or otherwise defend against Mr. Bacy’s

complaint, Mr. Bacy moved for entry of clerk’s default under Federal Rule of Civil

Procedure 55(a). (Doc. 7). The Clerk then entered default under Rule 55(a). (Doc. 8).

Mr. Bacy requests an additional sixty days before filing his motion for default

judgment. (Doc. 12). According to Mr. Bacy, counsel must first obtain wireless-

telephone records before moving for default judgment, and wireless providers usually

take longer than thirty days to provide those records. (Id. at 2).

      A court may grant an extension of time for good cause. Fed. R. Civ. P. 6(b)(1).

When a party moves for an extension of time before the applicable deadline passes,

the court should normally grant the extension absent bad faith or prejudice to the

adverse party. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010)

                                           1
(citation omitted); Rachel v. Trout, 820 F.3d 390, 394 (10th Cir. 2016).

      Mr. Bacy’s need to obtain wireless-telephone records constitutes good cause for

providing additional time to move for default judgment.        Mr. Bacy’s motion for

extension of time (Doc. 12) is therefore GRANTED. Mr. Bacy must move for default

judgment by April 7, 2019.

      Mr. Bacy also requests permission to serve a third-party subpoena on Cellco

Partnership (doing business as Verizon Wireless). (Doc. 13). According to Mr. Bacy,

detailed phone records from Cellco are necessary to determine the “precise number of

illegal robo-calls” he received from Summit. (Id. at 2).

      Unless authorized by court order, a party may not request discovery from any

source before all parties confer to develop a proposed discovery plan. See Fed. R. Civ.

P. 26(d)(1) (outlining circumstances when parties may request discovery before

conferring under Federal Rule of Civil Procedure 26(f)). An order allowing a party to

subpoena telephone records from a third party is appropriate under Rule 26(d)(1)

when the requesting party needs the records to determine the extent of a defendant’s

wrongful conduct. See TracFone Wireless, Inc. v. Nektova Grp., LLC, No. 19-20135-

ALTONAGA/GOODMAN, ___F.R.D.___, 2019 WL 210708 (S.D. Fla. Jan. 11, 2019)

(concluding party established good cause under Rule 26(d) for subpoenaing phone

records from third party).

      Mr. Bacy sufficiently demonstrates a need to determine exactly how many calls

he received from Summit before moving for default judgment.            His motion for

                                           2
permission to serve a third-party subpoena (Doc. 13) is therefore GRANTED.

      ORDERED in Tampa, Florida, on February 20, 2019.




cc:   Anthony Guadagna
      1291 Galleria Drive
      Suite 170
      Henderson, NV 89014

      Summit Receivables, LLC
      c/o Corporation Service Company
      1201 Hays Street
      Tallahassee, FL
      32301-2525




                                        3
